 1    James D. Weakley, Esq. Bar No. 082853
      Brande L. Gustafson, Esq. Bar No. 267130
 2
      WEAKLEY & ARENDT
 3    A Professional Corporation
      5200 N. Palm Ave., Suite 211
 4    Fresno, California 93704
      Telephone: (559) 221-5256
 5    Facsimile: (559) 221-5262
      jim@walaw-fresno.com
 6    brande@walaw-fresno.com

 7   Attorneys for Defendant, County of Fresno

 8

 9                                   UNITED STATES DISTRICT COURT

10                          FOR THE EASTERN DISTRICT OF CALIFORNIA

11

12   RICHARD CHARLES BERNIER, III, et al.,
                                     )                  CASE NO. 1:18-cv-01131-LJO-SKO
                                     )
13              Plaintiffs,          )
14              vs.                  )
                                     )                  STIPULATION TO RESCHEDULE
15   CALIFORNIA HIGHWAY PATROL       )                  INITIAL SCHEDULING CONFERENCE
     OFFICER MICHAEL WALKER;         )                  AND ORDER
16                                   )
     CALIFORNIA HIGHWAY PATROL
     OFFICER PABLO LOPEZ; CALIFORNIA )
17
     HIGHWAY PATROL OFFICER CORDE    )
                                                        (Doc. 15)
18   SPENCER; CALIFORNIA HIGHWAY     )
     PATROL OFFICER WILLIAM AVILA;   )
19   UNKNOWN CALIFORNIA HIGHWAY      )
     PATROL OFFICERS; UNKNOWN FRESNO )
20                                   )
     COUNTY SHERIFF’S DEPARTMENT
21   DEPUTIES; UNKNOWN LAW           )
     ENFORCEMENT OFFICERS, THE       )
22   COUNTY OF FRESNO                )
                                     )
23               Defendants.         )
24
             IT IS HEREBY STIPULATED AND AGREED by and between the attorneys of records
25
     for plaintiffs Richard Charles Bernier, III (“Bernier”) and Nadezhda Ustinenkov (“Ustinenkov”)
26
     (collectively “Plaintiffs”) and defendant County of Fresno (“County”), and defendants
27

28   California Highway Patrol Officers Michael Walker, Pablo Lopez, Corde Spencer, William

     Stipulation to Reschedule Initial Scheduling
     Conference & Order
                                                    1
 1   Avila (collectively “CHP Defendants”) as follows:
 2           Bernier having been arraigned as of November 27, 2018 in Fresno County Superior
 3
     County on criminal charges1, which arose from his arrest as alleged in the First Amended
 4
     Complaint and which makes up the basis for this action, just recently received discovery from
 5
     the District Attorney and now has information as to the identities of the “Unknown Law
 6

 7   Enforcement Officers.” Plaintiff would like additional time to work with defendants to if they

 8   can agree to stipulate to allow Plaintiffs to further amend the First Amended Complaint to add

 9   additional defendants. If the parties are unable to come to an agreement by stipulation,
10
     Plaintiffs would like to file and have the issue of further amending the pleadings resolved in
11
     advance of the Initial Scheduling Conference so that these anticipated additional defendants
12
     have an opportunity to appear and so the parties can better evaluate potential discovery issues
13
     and better determine a proper discovery and trial schedule.
14

15           Defendants have also met and conferred with Plaintiffs about the possibility of staying

16   discovery during the pendency of Bernier’s parallel criminal proceeding, which Plaintiffs have
17   indicated they are not inclined to agree to, but they do agreed that any ruling on Defendants’
18
     motion for a stay of discovery could alter the discovery schedule in this case and so stipulate
19
     that the Initial Scheduling Conference should take place after the Court rules on Defendants’
20
     motion for a stay of discovery. Defendants intend to file their motion no later than January 24,
21

22   2019.

23           Furthermore, Counsel for defendant County has a conflict of schedule and will be in San

24   Antonio, Texas on January 31, 2019, the date the Initial Scheduling Conference is currently set
25

26
27
     1
      The People of the State of California vs. Richard Charles Bernier, Fresno County Superior
28   Court Case Number F1890078.

     Stipulation to Reschedule Initial Scheduling
     Conference & Order
                                                     2
 1   to take place. While counsel may be able to make arrangements to appear telephonically, he
 2   would prefer to appear in person for the Initial Scheduling Conference.
 3
             Accordingly, the parties believe that there is good cause for the Court to approve the
 4
     following stipulations:
 5
             1.       The January 31, 2019 Initial Scheduling Conference may be continued March
 6
     28, 2019, or as soon thereafter as the Court and parties are available.
 7
             2.       The parties’ Joint Scheduling Conference Statement will be electronically filed 7
 8
     days prior to the new scheduling conference date, and will be emailed in Word format to
 9
     skoorders@caed.uscourts.gov.
10
             3.       Plaintiffs will file a stipulation or a motion for leave to file a Second Amended
11
     Complaint no later than February 7, 2019.
12
             4.       Defendants will file a motion for stay of discovery no later than January 24,
13
     2019.
14
     Dated: January 17, 2019                              WEAKLEY & ARENDT
15
                                                          A Professional Corporation
16

17                                                  By:   /s/ Brande L. Gustafson                      __

18                                                        James D. Weakley
                                                          Brande L. Gustafson
19                                                        Attorneys for Defendant
                                                          COUNTY OF FRESNO
20
     Dated: January 17, 2019                              LAW OFFICE OF KEVIN G. LITTLE
21

22                                                  By:   /s/ Kevin G. Little (As authorized on 1/17/19)

23                                                        Kevin G. Little
                                                          Attorneys for Plaintiffs
24

25   Dated: January 17, 2019                              XAVIER BECERRA
                                                          Attorney General of California
26                                                        Alberto L. Gonzalez
                                                          Supervising Deputy Attorney General
27

28                                                  By:   /s/ Amie C. McTavish (As authorized on 1/17/19)

     Stipulation to Reschedule Initial Scheduling
     Conference & Order
                                                            3
 1                                                  Amie C. McTavish
                                                    Deputy Attorney General
 2                                                  Attorneys for Defendants California Highway
                                                    Patrol Officers Michael Walker, Pablo Lopez, and
 3                                                  William Avila

 4

 5

 6
                                                    ORDER
 7
              Based on the parties’ above-stipulation (Doc. 15), the scheduling conference is
 8
     HEREBY CONTINUED to March 28, 2019, at 9:30 AM in Courtroom 7 (SKO) before
 9
     Magistrate Judge Sheila K. Oberto. The parties shall file their Joint Scheduling Report by
10
     March 21, 2019.
11

12   IT IS SO ORDERED.
13
     Dated:      January 18, 2019                                 /s/   Sheila K. Oberto           .
14                                                        UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20

21

22

23

24

25

26
27

28

     Stipulation to Reschedule Initial Scheduling
     Conference & Order
                                                      4
